DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2018 and 7/10/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  Claim 18 currently depends on claim 12 but seems it should depend on claim 17. Claim 20 currently depends on claim 11 but seems it should depend on claim 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the sensor device" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the component" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the initial or subsequent raw material power" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the base atmospheric composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the sensor device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the initial raw material composition" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the three-dimensional object production" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crear et al. [Crear] (US PGPub 2018/0071821).

As to claim 1
Crear discloses an additive manufacturing system (additive manufacturing system 900, see Fig. 1) comprising: 
an additive manufacturing device (AM printer 906, see Fig. 1) configured to perform a build process to form a bulk component (object 902, see Fig. 1) in a layer-by-layer manner (successive layering; see paragraph 0014, line 3), by at least iteratively depositing a first layer (previous layer; see paragraph 0015, lines 28-29) of raw material (raw material; see paragraph 0015, line 23), having a first raw material composition (shape and composition; see paragraph 0017, line 19/shape and/or morphology; see paragraph 0020, lines 3-4), onto a working surface in a deposition chamber (chamber 910, see Fig. 1), consolidating the first layer into a first additive portion of the bulk component, then forming subsequent additive portions of the bulk component by depositing and consolidating a subsequent plurality of layers of the raw material onto the first additive portion (see paragraph 0015, lines 24-36); 
a first sensor device (plurality of sensor; see paragraph 0020, lines 1-2) configured to measure an actual composition (at least one characteristic of raw material 914, see paragraph 0020, lines 2-3/ shape and composition; see paragraph 0017, line 19/shape and/or morphology; see paragraph 0020, lines 3-4) of at least one first previous layer) or one of the subsequent layers (next layer) of raw material in the deposition chamber (see paragraph 0020, lines 1-5); 
a compute device (computer 930 and material analysis system 1010, see Fig. 1) comprising a processor (PU 934, see Fig. 1) and a memory (memory 932, see Fig. 1), the compute device being communicatively coupled to the additive manufacturing device and the sensor device (see Fig. 1 and paragraph 0020, lines 1-2); 
wherein the additive manufacturing device and the compute device are configured to provide an in situ sensor analysis of the component while in a formation state during the build process (see paragraph 0018, lines 6-8) by: 
comparing an actual composition (RM data 1050, see Fig. 1) of the at least one first byproduct portion to an expected composition range (threshold characteristic ranges; see paragraph 0021, line 11) of the at least one first byproduct portion stored in the memory (see paragraph 0021, lines 8-12), the expected composition range of the at least one first byproduct portion determined based on at least a first approximation of byproducts expected to remain after consolidating the initial or subsequent raw material powder, thereby determining if the actual composition of the at least one first byproduct portion falls within the expected composition range or outside of the expected composition range of the at least one first byproduct portion (see paragraph 0021, lines 1-24); wherein 
if the actual composition of the at least one first byproduct portion falls outside of the expected composition range of the at least one byproduct portion (deviating from a threshold characteristic range; see paragraph 0026, lines 2-3), the compute device is As to claim 3
Crear discloses the apparatus of claim 1, wherein the mode of operating the additive manufacturing device includes DMLS (direct metal layer sintering), wire arc deposition, laser engineered net shaping (LENS), plasma spray, cold spray, kinetic spray, wire metal welding, and combinations thereof (see paragraph 0014, lines 11-14).As to claim 4
Crear discloses the apparatus of claim 1, further comprising a source of inert gas to provide an inert gas atmosphere in the deposition chamber as the base atmospheric composition (see paragraph 0012, lines 7-14). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crear et al. [Crear] (US PGPub 2018/0071821) in view of DeFelice et al. [DeFelice] (US PGPub 2017/0312821).
As to claim 2 
Crear discloses the apparatus as cited in claim 1; however, Crear fails to specifically disclose the apparatus further comprising a second sensor device configured to provide a signal to the compute device for adjusting a composition of raw material powder in the form of a feed forward method or a feed backward method. 
feedback) method (see paragraph 0016, lines 7-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crear’s invention with DeFelice’s in order to feedback signals regarding quality of layers just added, since doing so would permit appropriate adjustments (see DeFelice paragraph 0016, lines 7-12).

As to claim 6
DeFelice discloses the apparatus of claim 1, wherein the compute device is configured to feed forward and back the at least one corrective action to initial or preceding three-dimensional object production in real time to generate an updated three-dimensional object production (see paragraph 0016, lines 7-23).

As to claim 11
Crear discloses a method for operating an additive manufacturing apparatus (AM printer 906, see Fig. 1) including in situ analysis of a component (object 902, see Fig. 1) being formed by the apparatus, the method comprising: 
(a) depositing an initial layer (previous layer; see paragraph 0015, lines 28-29) of raw material (raw material; see paragraph 0015, line 23), the initial layer of raw material having a first raw material composition (shape and composition; see paragraph 0017, line 19/shape and/or morphology; see paragraph 0020, lines 3-4) corresponding to an 
(b) consolidating the deposited initial layer of raw material to form at least: a first additive portion of the component; and at least one first byproduct portion (see paragraph 0015, lines 24-36); 
(c) by at least one sensor device (plurality of sensor; see paragraph 0020, lines 1-2), measuring an actual composition of the at least one first byproduct portion (at least one characteristic of raw material 914, see paragraph 0020, lines 2-3/ shape and composition; see paragraph 0017, line 19/shape and/or morphology; see paragraph 0020, lines 3-4), during or immediately after the consolidating step (b) (see paragraph 0020, lines 1-5 and paragraph 0018, lines 6-8); and 
(d) analyzing the actual composition of the at least one first byproduct portion measured in step (c), including comparing the actual composition (RM data 1050, see Fig. 1) of the at least one first byproduct portion to an expected composition range (threshold characteristic ranges; see paragraph 0021, line 11) of the at least one first byproduct portion, the expected composition range of the at least one byproduct determined based on at least the initial approximation of the desired bulk composition, thereby determining if the actual composition of the at least one first byproduct portion falls within the expected composition range of the at least one first byproduct portion or outside of the expected composition range of the at least one first byproduct portion (see paragraph 0021, lines 1-24); wherein 

prior to repeating steps (a)-(d), performing at least one corrective action (increase or decrease thickness of particular layers of AM object 902, see paragraph 0026, lines 12-14) which includes depositing at least one subsequent layer of raw material relative to the composition of the initial layer of raw material having a modified composition different from at least one of the first raw material composition and a previously deposited raw material composition (see paragraph 0026, lines 1-14); and 
continuing the method by repeating steps (a)-(d) until the component is substantially complete, wherein for each iteration the initial approximation of a desired alloy composition in the raw material in step (a) is updated based on a variance between actual and expected byproduct composition (see paragraph 0027, lines 1-3). 
Though Crear discloses the method performing corrective action when the actual composition of the at least one first byproduct portion falls outside the expected composition range; Crear fails to specifically disclose the method wherein
if the actual composition of the at least one first byproduct portion falls within the expected composition range, immediately repeat steps (a)-(d) to form a subsequent additive portion of the bulk component and a subsequent at least one byproduct portion.
DeFelice discloses a method wherein 
if an actual composition of at least one first byproduct falls within an expected composition range (no defect detected; see Step 24, Fig. 4), immediately repeating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crear’s invention with DeFelice’s in order to move onto analyzation of the next layer when composition of an initial layer is within range, since doing so would permit detecting defects early as possible to either minimize costs or allow rework in real-time during the build process (see DeFelice paragraph 0009, lines 1-9).
As to claim 12
DeFelice discloses the method of claim 11, wherein implementing the three-dimensional object production of the component is performed according to a computer design file, the corrective actions fed forward and back (feedback) in real time to update three-dimensional object production in situ (see paragraph 0016, lines 7-23). As to claim 13
Crear discloses the method of claim 11, wherein the expected composition range of the at least one first byproduct portion is also determined based on at least one of a base atmospheric composition, and a mode of performing the consolidating step (b) (see paragraph 0012, lines 7-14). As to claim 14
As to claim 15
Crear discloses the method of claim 13, wherein the base atmospheric composition is an inert gas atmosphere (see paragraph 0012, lines 7-14). 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crear et al. [Crear] (US PGPub 2018/0071821), in view of Kwon (US PGPub 2017/0348770), and further in view of Nguyen et al. [Nguyen] (US PGPub 2012/0128863).
As to claim 5
Crear discloses the apparatus as cited in claim 4; however, Crear fails to specifically disclose the apparatus further comprising at least one valve configured to provide the inert gas in a pressure range between about 10^-4 torr (1.32*10^-7 atm) to about 1520 torr (2 atm). 
Kwon discloses an apparatus comprising at least one valve (print head 230, see Fig. 1) configured to provide an inert gas (inert gas atmosphere; see paragraph 0010, line 10) in a pressure range (pressure level sufficient to fuse the powder components of the sintering composition without substantial melting; see paragraph 0010, lines 6-8). 
vapor pressure in the range of) between about 10^-4 torr (1.32*10^-7 atm) to about 1520 torr (2 atm) (see paragraph 0088, lines 5-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crear’s invention with Kwon’s and Nguyen’s in order to apply an appropriate amount of pressure to fuse each layer of Crear’s object 902, since doing so would avoid oxidation of the composition during the build process (see Kwon paragraph 0010, lines 9-12).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crear et al. [Crear] (US PGPub 2018/0071821) in view of Ackelid et al. [Ackelid] (US PGPub 2017/0066051).

As to claim 7
Crear discloses the apparatus as cited in claim 1; however, Crear fails to specifically disclose the apparatus wherein the sensor device comprises an X-ray source and X-ray detector that together acquire a full or partial X-ray diffraction signal or pattern that is analyzed to determine in situ physical properties, including at least the actual byproduct composition. 
Ackelid discloses an apparatus (apparatus 300, see Fig. 1) wherein a sensor device comprises an X-ray source and X-ray detector (X-ray detector 304, see Fig. 1) that together acquire a full or partial X-ray diffraction signal or pattern that is analyzed to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crear’s invention with Ackelid’s in order to use X-ray signals to analyze compositions of individual layers, since doing so would verify whether the final product falls within predetermined material specification (see Ackelid paragraph 0044, lines 2-5). As to claim 8
Ackelid discloses the apparatus of claim 7, wherein the compute device (control unit 350, see Fig. 1) comprises a processor (one or more processors; see paragraph 0072, line 12) executing software to provide one or more process modeling, toolpath planning, defect detection, layer defect detection, part defect detection, feedback control, scan path planning, decision making, and process sensing operations for detecting or correcting at least the initial raw material composition (see paragraph 0022, lines 6-22). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crear et al. [Crear] (US PGPub 2018/0071821), in view of DeFelice et al. [DeFelice] (US PGPub 2017/0312821), in view of Kwon (US PGPub 2017/0348770), and further in view of Nguyen et al. [Nguyen] (US PGPub 2012/0128863).

As to claim 16
Crear and DeFelice disclose the method as cited in claim 13; however, Crear and DeFelice fail to specifically disclose the method wherein the base atmospheric composition is in a pressure range between about 10^-4 torr (1.32*10^-7 atm) to about 1520 torr (2 atm). 
Kwon discloses a method wherein a base atmospheric composition (inert gas atmosphere; see paragraph 0010, line 10) is in a pressure range (pressure level sufficient to fuse the powder components of the sintering composition without substantial melting; see paragraph 0010, lines 6-8). 
Nguyen discloses a base atmospheric (solvent vapor atmosphere; see paragraph 0088, line 5) pressure range (vapor pressure in the range of) between about 10^-4 torr (1.32*10^-7 atm) to about 1520 torr (2 atm) (see paragraph 0088, lines 5-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crear’s and DeFelice’s inventions with Kwon’s and Nguyen’s in order to apply an appropriate amount of pressure to fuse each layer of Crear’s object 902, since doing so would avoid oxidation of the composition during the build process (see Kwon paragraph 0010, lines 9-12).


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crear et al. [Crear] (US PGPub 2018/0071821), in view of DeFelice et al. [DeFelice] (US PGPub 2017/0312821), and further in view of Vargas et al. [Vargas] (US PGPub 2016/0047255).

As to claim 17

Vargas discloses a method wherein a desired alloy composition includes a titanium alloy (titanium alloys) or a nickel-based superalloy (nickel alloys) (see paragraph 0043, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crear’s and DeFelice’s inventions with Vargas’ in order to use titanium or nickel alloys in the additive manufacturing process of producing Crear’s object 902, since doing so would maintain containment capability and reduce the weight of the part (see Vargas paragraph 0047, lines 16-20).As to claim 18
Vargas discloses the method of claim 12, wherein the titanium alloy includes Ti-6Al-4V, and the nickel-based superalloy includes Inconel 718 or INCO625 (see paragraph 0043, lines 7-11). 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crear et al. [Crear] (US PGPub 2018/0071821), in view of DeFelice et al. [DeFelice] (US PGPub 2017/0312821), and further in view of Ackelid et al. [Ackelid] (US PGPub 2017/0066051).

As to claim 19

Ackelid discloses a method wherein a measuring step is performed using at least one sensor device comprises an X-ray source and X-ray detector (X-ray detector 304, see Fig. 1) that together acquire a full or partial X-ray diffraction signal or pattern that is analyzed to determine in situ physical properties of a component (final product) being formed (see paragraph 0044, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crear’s and DeFelice’s inventions with Ackelid’s in order to use X-ray signals to analyze compositions of individual layers, since doing so would verify whether the final product falls within predetermined material specification (see Ackelid paragraph 0044, lines 2-5).

As to claim 20
DeFelice discloses the method of claim 11, wherein the in situ physical properties comprise estimates of one or more of: hardness, local strain, yield strength, density, crystallite size, porosity, defect density compositional variation, and combinations thereof (see paragraph 0011, lines 11-13).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above cited prior art, individually or in combination, fails to specifically teach providing excess amounts of the raw material as needed during the build process based on the in situ sensor analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115